UNITED STATES DIS'I`RICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
DAPHNEY JOHNSON CASE NO. 6:18-CV-01655
VERSUS JUDGE SUMMERHAYS
WAL~MART ASSOCIATES INC MAGISTRATE JUI}GE WHITEHURST
REASONS FOR DECISION

Presently before the court is the Defendant’s Rule 12(b)(6) Motion to Dismiss [doc. 9]. No
response to the motion has been tiled. Defendant, Wal-Mait Associates, lnc. (“Walmart”) seeks to
dismiss the Plaintiff’ s Petition for Wrongful Termination and Intentional Infliction of Emotional
Distress (“Petition”) for failure to state a claim upon Which relief can be granted

BACKGROUND

Plaintiff, Who Was previously employed by Walmart as a manager, alleges that she Was
Wrongfully terminated by “being accused of understocking.” Plaintiff alleges that “in terminating
her, the defendants have violated Louisiana law and engaged in unlawful employment practices.”
However, the Petition does not identify any specific type of discrimination or any other unlawful
conduct Instead, the Petition simply concludes, Without alleging any other facts, that Plaintift"s
termination Was Wrongful and that Walmart committed the tort of intentional infliction of
emotional distress by terminating Plaintiff.

LAW AND ANALYSIS
F ederal Rule of Civil Procedure S(a) provides the standard by Which the adequacy of a

pleading is tested by the federal courts. Specitically, a plaintiff must allege in the complaint the

 

elements of a right to recover against a defendant Fed. R. Civ. P. S(a)(Z). Tuchman v. DSC
Communications Corp., l4 F.3d lU6l, 1067 (5th Cir. 1994).

In assessing the merits of a Rule 12(b)(6) motion, the Court must assume that all of the
Well~pleaded factual allegations set forth in the complaint are true. U.S. v. Gauberr, 499 U.S. 315,
327 (l99l). In determining Whether a plaintiffs complaint states a cause of action, a court is not
“required to accept as true allegations that are merely conclusory, unwarranted deductions of fact,
or unreasonable inferences.” Sprewell v. Golden Smte Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
While a Complaint does not need detailed factual allegations to survive a Rule lZ(b)(6) motion to
dismiss, the United States Supreme Court has held that a plaintiff has an obligation to provide the
grounds of his entitlement to relief and that those grounds require “more than labels and
conclusions, and a formulaic recitation of a cause of action Will not do. Bell Arlantic Corp. v.
Twombly, 550 U.S. 544, 545 (2007).

As to Plaintiff’s claim for Wrongful termination, it is established Louisiana law that an
employer can terminate an at-Will employee for any reason.l An employee is presumed to be at-
Will unless there is an employment agreement2 Plaintiff does not make any allegation that there
Was an employment agreement and accordingly must be considered an at-Will employee Who could
be terminated for any reason as long as the termination did not violate a statutory or constitutional
provision ln the Petition, Plaintiff makes no allegation that Walmart violated any statutory or
constitutional provision but simply states that the termination Was Wrongful. This is a conclusory

allegation Which does not support a cause of action against Walmart for Wrongful terminationl

 

1 See La. Civil Code art. 2747; Johnson v. De!champs, lnc., 897 F.Zd 808, 810 (Sth Cir. 1990) (Under Louisiana’s
employment at-will doctrine, both employers and employees are free to end the employment relationship at any time,
and for any reason, without liability, provided that the termination violates no statutory or constitutional provision.)

2 Quebedeaux v. Dow Chemical Co., 820 So.2d 542, 545 (La. 6/21/02).

 

 

Plaintiff’ s claim for intentional infliction of emotional distress likewise fails to state any
factual basis to support the claim. Under Louisiana laW, to recover damages for intentional
infliction of emotional distress in Louisiana, a plaintiff must establish that: (l) the conduct of the
defendant Was extreme and outrageous; (2) the emotional distress suffered by the plaintiff Was
severe; and (3) the defendant desired to inflict severe emotional distress or knew that severe
emotional distress Would be certain to result from his conduct Wltite v. Monsanto CO., 5 85 So.2d
1205 (La. 1991). Extreme and outrageous conduct is defined as “conduct so outrageous in
character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be
regarded as atrocious and utterly intolerable in a civilized community.” Id. at l209. 'l`he Louisiana
Supreme Court in the Whire case found that a supervisor’s conduct Was riot extreme or outrageous
enough to give rise to recovery for intentional infliction of emotional distress even though he had
launched a profane tirade directed at the plaintiff that caused her to check into a hospital The court
in th're noted that conduct in the Workplace, even if calculated to cause some degree of mental
anguish, Would rarely be so severe that it Would rise to the level of outrageous conduct As one
court has noted, “ordinary employment disputes, even those involving discrimination and sexual
harassment, Will rise to the level of intentional infliction of emotional distress only in the most
unusual of cases.” Booth v. Intertrans Corp., 1995 WL 324631 (E.D. La. 1995).

Plaintiff has not alleged any facts Whatsoever to support a claim for intentional infliction
of emotional distress, much less any facts Which Would rise to the level of extreme and outrageous
conduct. Accordingly, the Plaintiff cannot establish a claim for intentional infliction of emotion

distress

 

 

CONCLUSION
For the foregoing reasons, the Court finds that Plaintiff has failed to state a claim upon
Which relief can be granted As such, the Motion to l)ismiss filed by Walmart is GRANTED and
the Petition filed by Plaintiff is DISMISSED. A separate judgment in conformity With the

foregoing reasons Will be entered into the record.

gri/im
THUS DONE in Chambers on this day of O‘» _ , 20l9.

      

\l ROBERT R. SUMMERHAYS
UNITED STATES DISTRICT J GE

 

